TBS INTERNATIONAL LIMITED & SUBSIDIARIESEXHIBIT LEASE OF REAL PROPERTY FROM JOSEPH E. ROYCE, Landlord to TBS SHIPPING SERVICES INC., Tenant DATED:January 1, 2009 PREMISES:612 East Grassy Sprain Road Yonkers, New York 10710 CITY OF YONKERS COUNTY OF WESTCHESTER SECTION: BLOCK: LOT: 1.Property 1.1.Tenant’s Due Diligence Contingency 2.Lease Term 3.Rent 3.1.1Fixed Rent 3.1.2Additional Rent 3.1.3Rent Abatement 4.Condition of Property. 4.1Readying the Property and Building for the Tenant 4.2Tenant’s Work 5.Landlord Representations as Inducement To Tenant to Sign This Lease 5.1Formation 5.2Power and Authority 5.3Due Authorization 5.4Consent and Compliance 5.5Solvency 5.6Record Title 5.7Condition of Title 5.8Matters of Survey 5.9Separate Parcels 5.10.Public Access 5.11Condition of Building and Improvements 5.12Public Utilities 5.13Compliance Issues 5.14Zoning 5.15Flood and Inland Wetland Zones 5.16Legal Compliance 5.17Litigation 5.18Compliance 5.19Hazardous Materials/Underground Tanks 6.Transfer of Interest 7.Maintenance and Repair Obligations 8.Insurance 9.Services and Utilities 10.
